DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Limitation Interpretation
In paragraph [0030] of the application specification, Applicant identifies the suction surface 47 of a blade as a surface on the concave side of a substantially airfoil shaped cross section of the blade; and the pressure side 46 of a blade as a surface on the convex side of a substantially airfoil shaped cross section of the blade as seen in Fig.4. Although Applicant’s designation of a suction side and a pressure side of a blade are opposite from that of the prior art, this Office action will adopt Applicant’s designation in the rejections set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (5,839,397) in view of Han et al. (2012/0055656).
Funabashi discloses a construction machine (a hydraulic excavator; col. 5, lines 65-66) comprising: a centrifugal fan 4 housed inside a machine body 1 (Fig. 1); and a bell mouth 8a arranged on a suction side of the centrifugal fan, the bell mouth having an outlet, the centrifugal fan including a hub 4a that is rotatable around a rotation axis, an annular shroud 4g arranged so as to face the hub, the shroud forming a flow path between the shroud and the hub, the shroud having a suction port, and a plurality of blades provided between the hub and the shroud at intervals in a circumferential direction, each of the plurality of blades including a leading edge on a side where air flows in (adjacent to the bell mouth in Fig. 1), a trailing edge on a side where air flows out (as seen at 4f in Fig. 1), the outlet of the bell mouth being arranged on a radially inner side of the suction port of the shroud.
However, Funabashi does not disclose each of the plurality of blade has a pressure surface that is one of blade surfaces extending between the leading edge and the trailing edge, the pressure surface facing forward relative to a rotation direction, and a suction surface that is another of the blade surfaces extending between the leading edge and the trailing edge, the suction surface facing backward relative to the rotation direction, wherein each of the plurality of blades is formed such that the leading edge has a convex shape protruding toward the suction surface relative to a line segment linking a connection of the leading edge with the hub and a connection of the leading edge with the shroud, and a vertex of the convex shape of the leading edge is positioned on a radially inner side of a wall surface of the outlet of the bell mouth when the suction side of the centrifugal fan is seen in an axis direction as claimed.
Han teaches a centrifugal impeller comprising a hub 10 (Fig. 1), a shroud 20, a plurality of blades 30 extending between the hub and the shroud; each blade has a pressure surface that is one of blade surfaces extending between the leading edge LE and the trailing edge TE (see annotated Fig. 2 below), the pressure surface facing forward relative to a rotation direction (Fig. 1), and a suction surface that is another of the blade surfaces extending between the leading edge and the trailing edge, the suction surface facing backward relative to the rotation direction, wherein each of the plurality of blades is formed such that the leading edge has a convex shape protruding toward the suction surface relative to a line segment linking a connection of the leading edge with the hub and a connection of the leading edge with the shroud (see annotated Fig .2 below), and a vertex of the convex shape of the leading edge is inherently positioned on a radially inner side of a wall surface of the outlet of a bell mouth when the suction side of the centrifugal fan is seen in an axis direction (see annotation of Fig. 9 in comparison with Fig. 2 of Han et al.).



[AltContent: textbox (Line segment)][AltContent: arrow][AltContent: connector][AltContent: textbox (Pressure surface)][AltContent: arrow][AltContent: textbox (Suction surface)][AltContent: arrow]	
    PNG
    media_image1.png
    546
    608
    media_image1.png
    Greyscale

		Annotation of Fig. 2 of Han et al. 




[AltContent: textbox (Bell mouth)][AltContent: arrow]
    PNG
    media_image2.png
    448
    713
    media_image2.png
    Greyscale


		Annotation of Fig. 9 of Han et al.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the construction machine of Fubanashi with the centrifugal fan of Han for the purpose of providing a fan with adequate air flow volume and with increasing positive pressure of the air flow (Han; paragraph 9).
Note that both Fubanashi and Han are in the same art, which is the fan art, even though each fan has a different application. 
Regarding claim 2, each of the plurality of blades is formed such that the convex shape of the leading edge extends to the trailing edge, and each of the plurality of blades is formed such that a curvature at the vertex of the convex shape of each of the plurality of blades gradually increases from the leading edge toward a midway position disposed between the leading edge and the trailing edge and gradually decreases from the midway position toward the trailing edge.
Regarding claim 5, the construction machine, at a cooling fan, further comprising: a first rectifying member arranged across the centrifugal fan from the bell mouth, wherein the first rectifying member is a member extending radially outward at least from an outer periphery of the centrifugal fan (see annotated Fig. 1 of Fubanashi below).

[AltContent: textbox (First rectifying member)][AltContent: arrow]
    PNG
    media_image3.png
    504
    554
    media_image3.png
    Greyscale

		Annotation of Fig. 1 of Fubanashi.


Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Kang et al. (10,563,657), Ikeda et al. (8,834,121) and Ikeda et al. (9,829,004) are cited to show different centrifugal fan with blades having leading edge features.
 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745